Citation Nr: 1426634	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.




ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army from November 24, 1941 to April 8, 1942, and with the Regular Philippine Army from August 26, 1945 to December 14, 1945.  The Veteran died in July 2009.  The appellant claims as his son.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents duplicative of those in the paper file.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  In July 2009, the Veteran was awarded a one-time payment from the FVEC Fund.

2.  The Veteran died on July [redacted], 2009 before receiving payment of the FVEC Fund award.

3.  The appellant is an adult child of the Veteran.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC fund are not met. 38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As discussed below, the appellant's claim is being denied as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the claim at issue.

Analysis

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).

In July 2009, the Veteran was awarded a one-time payment in the amount of $9000.00 from the FVEC Fund.  He died on July [redacted], 2009, before receiving payment of the FVEC Fund award.  The appellant claims that he is entitled to his father's payment from the FVEC Fund.

The dispositive issue before the Board in this case is the appellant's status as a claimant.

Section 1002(c)(2) of the Act provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment under shall be made instead to the surviving spouse, if any, of the eligible person.  The legislation does not provide for payments to surviving children.  A surviving child of an eligible person is not identified as an eligible person to receive the payment.  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).

Therefore, the appellant cannot collect benefits as his father's surviving beneficiary, as a matter of law.

The Board has considered the appellant's arguments that he be paid the one-time benefit from the FVEC Fund as an accrued benefit under 38 U.S.C.A. § 5121(a)(1).

38 U.S.C.A. § 5121 provides for payment of periodic monetary benefits to survivors of individuals to whom such benefits were due and unpaid when said individual died.  The benefit payable under Public Law 111-5 is a one-time award, and not a periodic payment.  Furthermore, the American Recovery and Reinvestment Act is quite specific regarding the persons entitled to receive the one-time payment from the FVEC Fund; the appellant here is not an eligible person.

The basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC Fund have not been met in this case.  The appellant's statements in favor of his claim have been considered.  However, the claim must be denied because of the absence of legal merit and the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


